DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The following claims are objected to because of the following informalities:  
Claim 14, line 2: “the recess” should be corrected to - -a recess- -; No antecedent basis for a recess in dependent claim 12;
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 12-18, 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bierwerth (US 9,434,437).
Regarding claim 1: Bierwerth teaches an electric connector device 120 for a human-powered vehicle 50 (see Figs. 1-2), comprising: a connector base 162 including a first connection port 218 defining a first center axis (e.g. along the length of port 218; Fig. 6), the first connection port 218 being configured to receive a first cable C directly from an outside of the connector base (see Fig. 9), and a second connection port 218A defining a second center axis (e.g. along the length of port 218A; Fig. 6), the second center axis being spaced apart from the first center axis as viewed in a predetermined direction (e.g. first and second port/axis are spaced apart from each other; see Figs. 6-9), the second connection port 218A being configured to receive a R directly from the outside of the connector base (see Fig. 9); and a coupling structure (at 144; Fig. 4) configured to detachably attach the connector base 162 to an additional device 122 (see Fig. 4) so that the connector base 162 is non-movably attached to the additional device 122 (see Fig. 3), the coupling structure (at 144; Fig. 4) being provided between the first center axis and the second center axis as viewed in the predetermined direction (e.g. the first and second center axis extends beyond the ports, and the coupling structure, at 144, exists above and between the two axes when viewed above; see Fig. 2).  
Regarding claim 2: Bierwerth teaches an electric connector device 120 for a human-powered vehicle 50 (see Figs. 1-2), comprising: a connector base 222; and a coupling structure (at 144; Fig. 4) configured to detachably attach the connector base 222 to a base member 126 of an additional device 96 so that the connector base 222 is non-movably attached to the additional device 96 (see Fig. 3), the additional device 96 including an operating member 152 directly pivotally coupled to the base member 126 (see Fig. 4), wherein2Attorney Docket No.: SMN-P0248Patent the connector base 222 includes a first connection port 218 defining a first center axis (e.g. along the length of port 218; Fig. 6), and a second connection port 218A defining a second center axis (e.g. along the length of port 218A; Fig. 6).  
Regarding claim 3: Bierwerth teaches all the limitations of claim 2 and further teaches wherein the second center axis is spaced apart from the first center axis as viewed in a predetermined direction (see Fig. 6 for the first and second axis being spaced apart).  
Regarding claim 4: Bierwerth teaches all the limitations of claim 1 and further teaches wherein the coupling structure (at 144; Fig. 4) includes a coupling member 144, 146 configured to attach the connector base 222 to the additional device 96 (see Fig. 3), the coupling member 144, 146 being a separate member from the connector base (see Fig. 4), and the coupling member 144, 146 is provided between the first center axis and the second center axis as viewed in the predetermined direction (e.g. the first and second center axis extends beyond the ports, and the 144, exists above and between the two axes when viewed above; see Fig. 2).  
Regarding claim 5: Bierwerth teaches all the limitations of claim 4 and further teaches wherein the coupling member 144, 146 includes a first coupling member 144 configured to detachably attach the connector base 222 to the additional device 96 (see Figs. 3-4), and 3Attorney Docket No.: SMN-P0248Patenta second coupling member 146 configured to detachably attach the connector base 222 to the additional device 96 (see Figs. 3-4), the second coupling member 146 being separate from the first coupling member 144 (Fig. 4), and at least one of the first coupling member and the second coupling member is provided between the first center axis and the second center axis as viewed in the predetermined direction (e.g. the first and second center axis extends beyond the ports, and the coupling structure, at 144, exists above and between the two axes when viewed above; see Fig. 2).  
Regarding claim 6: Bierwerth teaches all the limitations of claim 5 and further teaches wherein both of the first coupling member 144 and the second coupling member 146 are provided between the first center axis and the second center axis as viewed in the predetermined direction (e.g. the first and second coupling members are connected to each other and used to attach the connector base and additional device and therefore exist between the two axis; see Figs. 1-4).  
Regarding claim 7: Bierwerth teaches all the limitations of claim 5 and further teaches wherein at least one of the first coupling member 144 and the second coupling member 146 includes an external thread configured to be threadedly engaged with the additional device (e.g. second coupling member 146 is a screw; Para. 0073).  
Regarding claim 8: Bierwerth teaches all the limitations of claim 5 and further teaches wherein at least one of the first coupling member 144 and the second coupling member 146 extends in the predetermined direction (e.g. both coupling members are 3 dimensional and would exist in the predetermined direction; Fig. 4).  
Regarding claim 12: Bierwerth teaches all the limitations of claim 4 and further teaches wherein the coupling structure (at 144; Fig. 4) includes an intermediate plate 150 configured to be provided between the connector base 222 and the coupling member (Fig. 4).  
Regarding claim 13: Bierwerth teaches all the limitations of claim 12 and further teaches wherein5Attorney Docket No.: SMN-P0248Patent the connector base 222 includes a recess (e.g. below 146; Fig. 3), and the intermediate plate is configured to be provided in the recess (see Fig. 3).  
Regarding claim 14: Bierwerth teaches all the limitations of claim 12 and further teaches wherein a recess extends along at least one of the first center axis and the second center axis as viewed in the predetermined direction (e.g. recess located between ports 218, 218A; Fig. 6).  
Regarding claim 15: Bierwerth teaches all the limitations of claim 1 and further teaches wherein the coupling structure (at 144; Fig. 4) includes an engagement member 146, 150 provided on the connector base to be snap-fitted with an additional engagement member of the additional device (e.g. holes in additional device 122; see Figs. 3-4).  
Regarding claim 16: Bierwerth teaches all the limitations of claim 15 and further teaches wherein the engagement member 146, 150 is configured to be elastically deformable (e.g. inserts 150 are deformable; Para. 0073) so as to be snap-fitted with the additional engagement member (see Para. 0073).  
Regarding claim 17: Bierwerth teaches all the limitations of claim 1 and further teaches wherein the first center axis is parallel to the second center axis as viewed in the predetermined direction (see Fig. 6).  
Regarding claim 18: Bierwerth teaches all the limitations of claim 1 and further teaches wherein at least one of the first center axis and the second center axis is perpendicular to the predetermined direction (e.g. the first center axis is perpendicular to the predetermined direction which extends along the z-direction in order to see the first and second axis spaced apart).  
Regarding claim 21: Bierwerth teaches all the limitations of claim 1 and further teaches wherein the coupling structure (at 144; Fig. 4) is at least partially physically provided between the first connection port and the second connection port (see Fig. 3).  
Regarding claim 22: Bierwerth teaches all the limitations of claim 21 and further teaches wherein the coupling structure (at 144; Fig. 4) includes a coupling member 144, 146 configured to attach the connector base to the additional device (see Figs. 3-4), the coupling member being a separate member from the connector base 222 (see Fig. 4), and the coupling member is at least partially physically provided between a first attachment groove of the first connection port and a second attachment groove of the second connection port (see Fig. 3).  
Regarding claim 23: Bierwerth teaches all the limitations of claim 2 and further teaches wherein the first connection port 218 and the second connection port 218A are each configured to receive an electric control cable (see Fig. 9).  
 






















Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 19, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Komatsu (US 2018/0057104).
Regarding claim 19: Komatsu teaches an electric device 10 for a human-powered vehicle (e.g. not shown but bicycle described in Para. 0094), comprising: a base member 12; a movable member 14 movably coupled to the base member 12 (see Fig. 11); circuitry 62 having a first side and a second side provided on a reverse side of the first side (see Fig. 12), the circuitry 62 being provided at one of the base member 12 and the movable member 14 (see Fig. 12); a wireless antenna 64 provided to the first side of the circuitry 62 (see Fig. 13); and a power-supply holder 68 configured to accommodate a power supply 68C (see Fig. 13), the power- supply holder 68 being provided to the first side of the circuitry 62 in a predetermined range (Fig. 13).
Komatsu does not explicitly teach wherein the power-supply holder being provided to accommodate the power supply to the first side of the circuitry in a predetermined range equal to or longer than 3 mm with respect to the wireless antenna.
Regarding the predetermined range of the power-supply holder equal to or longer than 3 mm with respect to the wireless antenna: Komatsu discloses a distance but does not disclose a particular value for this parameter. However, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide a predetermined range of the power-supply holder equal to or longer than 3 mm with respect to the wireless antenna, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the “optimum range” involves only routine skill in the art.  In re Aller, 105 USPQ 233.  See MPEP 2144.05. The advantage of having the power-supply holder being provided to accommodate the power supply to the first side of the circuitry in a predetermined range equal 
Regarding claim 24: Komatsu teaches all the limitations of claim 19 and further teaches wherein the power-supply holder 68 is configured to accommodate the power supply including at least one of a primary battery 68A, a secondary battery 68C, and a capacitor 68D (Fig. 13).

Allowable Subject Matter
Claims 9-11, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1, 2 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR C JIMENEZ whose telephone number is (571)270-0272.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/OSCAR C JIMENEZ/Examiner, Art Unit 2833